                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

DAVID YANOSIK,

          Plaintiff,

v.                             Case No:    2:17-cv-385-FtM-29MRM

AMAZULU TRANSPORT INC. and
DALE SENECAL,

          Defendants.


                        OPINION AND ORDER

     This matter is before the Court on consideration of the

Magistrate Judge’s Report and Recommendation (Doc. #40), filed

September 26, 2018, recommending that the Joint Motion for Approval

of the FLSA Settlement be granted and the Revised Settlement

Agreement be approved with a few suggested modifications.          No

objections have been filed and the time to do so has expired.

     After conducting a careful and complete review of the findings

and recommendations, a district judge may accept, reject or modify

the magistrate judge’s report and recommendation.       28 U.S.C. §

636(b)(1); Williams v. Wainwright, 681 F.2d 732 (11th Cir. 1982),

cert. denied, 459 U.S. 1112 (1983).       In the absence of specific

objections, there is no requirement that a district judge review

factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9

(11th Cir. 1993), and the court may accept, reject or modify, in

whole or in part, the findings and recommendations.      28 U.S.C. §
636(b)(1).    The district judge reviews legal conclusions de novo,

even in the absence of an objection.                    See Cooper-Houston v.

Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro

Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla. 1993),

aff’d, 28 F.3d 116 (11th Cir. 1994) (Table).

     After conducting an independent examination of the file and

upon due consideration of the Report and Recommendation, the Court

accepts the Report and Recommendation of the magistrate judge,

including the modifications for defendants to pay the filing fee,

and the costs of service.           The Court also accepts the modification

to sever and strike the “Release by Plaintiff” provision.

     Accordingly, it is now

     ORDERED:

     1.     The   Report   and      Recommendation      (Doc.       #40)   is   hereby

adopted and the findings incorporated herein.

     2.     The parties' Joint Motion for Approval of the FLSA

Settlement    (Doc.    #39)    is    granted     and   the    Revised      Settlement

Agreement    (Doc.    #39-1)   is     approved    as   a     fair   and    reasonable

resolution of a bona fide dispute with the following modifications:

     A. Defendants shall pay the filing fee of $400 to the Clerk

          of Court within FOURTEEN (14) DAYS of this Opinion and

          Order and file a Notice thereafter indicating compliance;

     B. Defendants shall pay the costs of service in the amount of

          $534.60 to the U.S. Marshal’s Service within FOURTEEN (14)



                                       - 2 -
          DAYS of this Opinion and Order and file a Notice thereafter

          indicating compliance; and

     C. The   Release   by   Plaintiff,   paragraph   4   of   the   Revised

          Settlement Agreement, is hereby stricken.

     3.     The Clerk shall enter judgment dismissing the case with

prejudice, terminate all deadlines and motions, and close the file.

     DONE and ORDERED at Fort Myers, Florida, this              17th    day

of October, 2018.




Copies:
Hon. Mac R. McCoy
United States Magistrate Judge

Counsel of Record
Unrepresented parties




                                  - 3 -
